Case 1:20-cv-10394-WGY Document 10 Filed 01/15/21 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

EXTENET SYSTEMS, INC.,
Plaintiff,

V. | Docket No. 1:20-cv-10394 (WGY)
TOWN OF HULL, et al., |
Defendants.

 

AFFIDAVIT OF SUSAN SHORT GREEN

I, Susan Short Green, state under oath as follows:

1. On December 21, 2020, my attorney filed on my behalf a Complaint in Plymouth
Superior Court against the Town of Hull Board of Selectmen (“Board”), the Hull Municipal
Light Plant, and Extenet Systems, Inc. (“Extenet”), captioned Green, et al. v. Extenet Systems,
Inc. et al., Plymouth Superior Court No. 1981-cv-03306 (the “State Court Complaint”). I am one
of three plaintiffs named in the State Court Complaint. The factual allegations in the State Court
Complaint are true and accurate to the best of my knowledge and belief. A true and accurate
copy of the State Court Complaint is attached hereto as Exhibit A.

2. In the State Court Complaint, my fellow plaintiffs and I are challenging the
Board’s decision to grant Extenet permission to install “small wireless facilities” on three public
utility poles located within the right-of-way of Beach Avenue in Hull, Massachusetts. A true and
accurate copy of the Board’s decision is attached hereto as Exhibit B.

a. I own and reside at 71 B Street in Hull, Massachusetts. My home is at northwest

comer of B Street and Beach Avenue. B Street runs in an east/west direction, and Beach Avenue
Case 1:20-cv-10394-WGY Document 10 Filed 01/15/21 Page 2 of 3

runs north/south. Across Beach Avenue from my home (east) is the beach and the Atlantic
Ocean.

4. My neighbor and co-plaintiff Jane Loeffler owns and resides at 72 B Street. Her
home is at the southwest corner of B Street and Beach Avenue.

3; My neighbor and co-plaintiff Bethany Bartlett owns and resides at 70 B Street.
Her home directly abuts Ms. Loeffler’s home to the west.

6. One of the three “small wireless facilities” approved by the Board is proposed to
be located on a new utility pole located at the southwest corner of B Street and Beach Avenue,
approximately 2-3 feet from Ms. Loeffler’s property. The new utility pole will replace an
existing utility pole at this same location. Extenet refers to this utility pole as “Pole 56.”

a Attached as Exhibit C is a page from a report filed by Extenet with the Board on
September 10, 2020, entitled “Hull 12 RF Exposure Assessment,” prepared by Sublight
Engineering, PLLC, which contains two photographs of the intersection of B Street and Beach
Avenue, and Pole 56. In the aerial photograph labelled “Figure 1,” the home in the center of the
photograph is Ms. Loeffler’s, and Pole 56 is identified by the yellow pushpin icon. My home is
partially shown at the top (north) of the photograph, and Ms. Bartlett’s home is partially shown
on the left side (west) of the photograph.

8. The utility pole shown in the photograph labelled “Figure 2” is the existing pole at
the location where the new Pole 56 will be erected. The home to the left of the pole is Ms.
Loffler’s, and the home shown behind the pole is mine.

2, Attached hereto as Exhibit D is a true and accurate copy of the Town of Hull’s

“SWF Wireless Facilities and Similar Structures Policy, Rules and Regulations” (“SWE
Case 1:20-cv-10394-WGY Document 10 Filed 01/15/21 Page 3 of 3

Regulation”) which my attorney obtained from the Town of Hull’s counsel, James Lampke and
which is posted on the Board’s website.

10. Attached hereto as Exhibit E is a true and accurate copy of the settlement
agreement between Extenet and the Board dated July 3, 2020, which is posted on the Board’s
website.

Signed under the penalties of perjury this 5th day of Say, 2021.
4 /

   

 

Susan Short-Green
